Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner's amendment was given in a telephone interview with Rudy I Kratz (#43729) on March 8, 2022.

The claims have been amended as follows:
In claim 1 line 6 “wherein the hydraulic fluid is or comprises a liquid metal;” has been deleted; 
In claim 1 line 15 --, that is liquid at normal pressure at a temperature of 0 °C-- has been added after “alloy”; 
In claim 16 line 1 –Currently amended-- has replaced “Previously presented”;
In claim 17 line 8 “wherein the hydraulic fluid is or comprises a liquid metal;” has been deleted; 
In claim 17 line 17 --, that is liquid at normal pressure at a temperature of 0 °C -- has been added after “alloy”;
In claim 18 line 2 --eutectic alloy comprises gallium -- has replaced “the liquid metal comprises gallium, indium, tin and/or mercury”; 
claim 20 has been canceled;

and add new claims 21 and 22:
21. (New) The actuator device according to claim 1, wherein the eutectic alloy comprises indium.  
22. (New) The actuator device according to claim 1, wherein the eutectic alloy comprises tin.  
REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance: the combination of elements as claimed is deemed to be directed to an unobvious improvement over a combination of Bachmaier et al (2015 0113976) and Hatayama et al (4729730). Bachmaier et al discloses all the elements of system of claim 1 and the method of claim 17 (as discussed in the previous 103 rejections), including a hydraulic fluid in a master slave system; but does not disclose that the hydraulic fluid is a eutectic alloy, that is liquid at normal pressure at a temperature of 0 °C.
Hatayama et al teaches for a hydraulic fluid in a master slave system (e.g. fig 6b), that hydraulic fluid comprises a eutectic alloy (e.g. column 2 line 28-29). The combination of Bachmaier et al and Hatayama et al result in the system and method of claim 1 and 17, where the hydraulic fluid is a eutectic alloy, but the eutectic alloy is superplastic (i.e. not a liquid; e.g. column 2 line 28-36) at normal pressure at a temperature of a 0 °C.
The difference comprises that the eutectic alloy is liquid at normal pressure at a temperature of 0 °C.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, preferably accompanies the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eroshenko (6052992) teaches a hydraulic fluid being a eutectic alloy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 

/F Daniel Lopez/Primary Examiner, Art Unit 3745